Citation Nr: 0730968	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-42 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right hip disability.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease 
of the lumbar spine.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected cervical spine disability.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus.  

7.  Entitlement to an initial compensable evaluation for the 
service-connected left shoulder disability.  

8.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral pes planus with heel spurs.  

9.  Entitlement to an initial compensable evaluation for the 
service-connected left valgus deformity with bunion 
formation.  

10.  Entitlement to an initial compensable evaluation for the 
service-connected right valgus deformity with bunion 
formation.  

11.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  

12.  Entitlement to an initial compensable evaluation for the 
service-connected septal deviation.  

13.  Entitlement to an initial compensable evaluation for the 
service-connected chronic bronchitis.  

14.  Entitlement to an initial compensable evaluation for the 
service-connected hiatal hernia with gastroesophageal reflux 
disease.  

15.  Entitlement to an initial compensable evaluation for the 
service-connected right wrist disability.  

16.  Entitlement to service connection for a claimed right 
shoulder condition.  

17.  Entitlement to service connection for a claimed right 
ankle condition.  

18.  Entitlement to service connection for a claimed left 
ankle condition.  

19.  Entitlement to service connection for refractive error 
and color vision deficiency syndrome.  

20.  Entitlement to service connection for a claimed skin 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from October 1983 to October 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the RO.  

The record indicates that service connection for hypertension 
and loss of libido was denied in a May 2004 rating decision.  
The veteran submitted a Notice of Disagreement with this 
decision and was provided with a Statement of the Case in May 
2005.  However, the veteran did not submit a Substantive 
Appeal as to either of these issues, and they are not before 
the Board at this time.  

Since the last review of the claims by the RO, the veteran 
has submitted evidence to the Board on three different 
occasions.  On each occasion, the veteran submitted a waiver 
of review of the evidence by the RO.  

The veteran has submitted a great deal of evidence pertaining 
to osteoporosis and osteopenia.  This evidence includes a 
medical opinion that relates these conditions to medication 
used to treat the veteran's service connected bronchitis.  
The issue of service connection for osteoporosis or 
osteopenia has not been developed for appellate review and is 
referred to the RO for appropriate action.  

Similarly, the veteran has submitted many pages of evidence 
pertaining to migraine headaches.  The issue of service 
connection for migraine headaches is referred to the RO for 
all indicated development.  

Finally, the veteran has submitted evidence that he was 
recently terminated from his job as a result of his service 
connected disabilities.  This matter is referred for all 
indicated action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required  on his part.  



REMAND

The veteran contends that the examinations done to evaluate 
the severity of his service connected disabilities are not 
adequate for that purpose.  

The veteran currently is assigned a combined rating of 70 
percent for his service-connected disabilities.  

The evidence submitted by the veteran includes the report of 
an August 2006 private neurological examination.  The 
examiner noted that he was applying for Social Security 
Administration (SSA) disability benefits.  

There has been no attempt made to obtain a copy of the SSA 
decision regarding the veteran's disability benefits, or the 
medical records relied upon by this decision.  

The Courts have imposed a virtually absolute duty to obtain 
SSA decisions and underlying medical records.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  

Furthermore, the veteran was most recently afforded a VA fee 
basis examination of his disabilities in September 2003, one 
month prior to his release from active duty.  The evidence 
received since that time includes both VA and private medical 
records that reflect that the veteran has been undergoing 
treatment for many of his disabilities.  

The veteran also has submitted a statement from his former 
employer showing that he was terminated from his job due to 
the frequent absences resulting from his medical conditions.  
Therefore, the Board believes that additional examinations 
are required for the various service-connected disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected lumbar 
spine and cervical spine disabilities.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  

The range of motion for all planes should 
be reported in degrees.  The examiner 
should note the effects of pain, 
weakness, excess fatigability, 
incoordination and flare-ups.  Any 
decrease in range of motion as a result 
of these factors should be indicated in 
degrees.  Any neurological symptoms 
should be noted, if present.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected knee, 
right hip, left shoulder and right wrist 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  

The range of motion for all planes should 
be reported in degrees.  The examiner 
should note the effects of pain, 
weakness, excess fatigability, 
incoordination and flare-ups.  Any 
decrease in range of motion as a result 
of these factors should be indicated in 
degrees.  

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
bilateral pes planus, right valgus 
deformity and left valgus deformity.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  

The range of motion for all planes should 
be reported in degrees.  The examiner 
should note the effects of pain, 
weakness, excess fatigability, 
incoordination and flare-ups.  Any 
decrease in range of motion as a result 
of these factors should be indicated in 
degrees.  In addition, the examiner 
should attempt to specify which symptoms 
are the results of the pes planus, and 
which symptoms are the results of the 
right and left valgus deformities.  

5.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
hiatal hernia and gastroesophageal 
disease.  All indicated tests and studies 
should be conducted.  The claims folder 
must be made available to the examiner 
for review before the examination.  

6.  After the development requested above 
has been completed to the extent 
possible, the claims should again be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal, 
for which a Notice of Disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



